
	
		II
		111th CONGRESS
		1st Session
		S. 1362
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Reed (for himself,
			 Ms. Klobuchar, Ms. Stabenow, Mr.
			 Whitehouse, and Mr.
			 Lautenberg) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To provide grants to States to ensure that all students
		  in the middle grades are taught an academically rigorous curriculum with
		  effective supports so that students complete the middle grades prepared for
		  success in high school and postsecondary endeavors, to improve State and
		  district policies and programs relating to the academic achievement of students
		  in the middle grades, to develop and implement effective middle grades models
		  for struggling students, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Success in the Middle Act of
			 2009.
		2.FindingsIn this Act:
			(1)International
			 comparisons indicate that students in the United States do not start out behind
			 students of other nations in mathematics and science, but that they fall behind
			 by the end of the middle grades.
			(2)Only
			 1/3 of eighth grade students in the United States, and
			 only 4 percent of such students who are English language learners, can read
			 with proficiency, according to the 2007 National Assessment on Educational
			 Progress (NAEP). The percentage of eighth grade students proficient at reading
			 has not increased since 1998, and the NAEP average reading score for eighth
			 grade students has remained static. In contrast, NAEP reading scores and
			 achievement levels for fourth grade students have increased
			 significantly.
			(3)In mathematics,
			 less than 1/3 of students in eighth grade show skills at
			 the NAEP proficient level, and nearly 30 percent score below the basic level.
			 The percentage of eighth grade students scoring above the basic level was 8
			 points higher in 2007 than in 2000, but for fourth grade students, the
			 percentage increased 17 points, more than double the increase for middle grades
			 students. In eighth grade, the gaps between the average mathematics scores of
			 white and black students and between white and Hispanic students were as wide
			 in 2007 as in 1990.
			(4)Fewer than 2 in
			 10 of the students who graduated from high school in 2005 or 2006 met, as
			 eighth graders, all 4 of ACT's EXPLORE College Readiness Benchmarks, the
			 minimum level of achievement that ACT has shown is necessary if students are to
			 be college- and career-ready upon their high school graduation.
			(5)Lack of basic
			 skills at the end of middle grades has serious implications for students.
			 Students who enter high school 2 or more years behind grade level in
			 mathematics and literacy have only a 50 percent chance of progressing on time
			 to the tenth grade; those not progressing are at significant risk of dropping
			 out of high school.
			(6)Middle grades
			 students are hopeful about their future, with 93 percent believing that they
			 will complete high school and 92 percent anticipating that they will attend
			 college.
			(7)Sixth grade
			 students who do not attend school regularly, who are subjected to frequent
			 disciplinary actions, or who fail mathematics or English have less than a 15
			 percent chance of graduating high school on time and a 20 percent chance of
			 graduating 1 year late. Without effective interventions and proper supports,
			 these students are at risk of subsequent failure in high school, or of dropping
			 out.
			(8)Student
			 transitions from elementary school to the middle grades and to high school are
			 often complicated by poor curriculum alignment, inadequate counseling services,
			 and unsatisfactory sharing of student performance and academic achievement data
			 between grades.
			(9)According to ACT,
			 the level of academic achievement that students attain by eighth grade has a
			 larger impact on the students' college and career readiness upon graduation
			 from high school than anything that happens academically in high school.
			(10)Middle schools
			 are almost twice as likely as elementary schools to be identified for
			 improvement, corrective action, or restructuring (22 percent as compared to 13
			 percent) under section 1116 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 63116).
			(11)Middle grades
			 improvement strategies should be tailored based on a variety of performance
			 indicators and data, so that educators can create and implement successful
			 school improvement strategies to address the needs of the middle grades, and so
			 that teachers can provide effective instruction and adequate assistance to meet
			 the needs of at-risk students.
			(12)To stem a dropout
			 rate nearly twice that of students without disabilities, students with
			 disabilities in the critical middle grades must receive appropriate academic
			 accommodations and access to assistive technology, high-risk behaviors such as
			 absenteeism and course failure must be monitored, and problem-solving skills
			 with broad application must be taught.
			(13)Local educational
			 agencies and State educational agencies often do not have the capacity to
			 provide support for school improvement strategies. Successful models do exist
			 for turning around low-performing middle grades, and Federal support should be
			 provided to increase the capacity to apply promising practices based on
			 evidence from successful schools.
			3.DefinitionsIn this Act:
			(1)ESEA
			 definitionsThe terms elementary school, local
			 educational agency, secondary school, and State
			 educational agency have the meanings given the terms in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)Eligible
			 entityThe term eligible entity means a partnership
			 that includes—
				(A)not less than 1
			 eligible local educational agency; and
				(B)(i)an institution of
			 higher education;
					(ii)an educational service agency (as
			 defined in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801)); or
					(iii)a nonprofit organization with
			 demonstrated expertise in high quality middle grades intervention.
					(3)Eligible local
			 educational agencyThe term eligible local educational
			 agency means a local educational agency that serves not less than 1
			 eligible school.
			(4)Eligible
			 schoolThe term eligible school means an elementary
			 or secondary school that contains not less than 2 or more successive grades
			 beginning with grade 5 and ending with grade 8 and for which—
				(A)a high proportion
			 of the middle grades students attending such school go on to attend a high
			 school with a graduation rate of less than 65 percent;
				(B)more than 25
			 percent of the students who finish grade 6 at such school, or the earliest
			 middle grade level at the school, exhibit 1 or more of the key risk factors and
			 early risk identification signs, including—
					(i)student
			 attendance below 90 percent;
					(ii)a
			 failing grade in a mathematics or reading or language arts course;
					(iii)2
			 failing grades in any courses; and
					(iv)out-of-school
			 suspension or other evidence of at-risk behavior; or
					(C)more than 50
			 percent of the middle grades students attending such school do not perform at a
			 proficient level on State student academic assessments required under section
			 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)) in mathematics or reading or language arts.
				(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(6)Middle
			 gradesThe term middle grades means any of grades 5
			 through 8.
			(7)Scientifically
			 validThe term scientifically valid means the
			 rationale, design, and interpretation are soundly developed in accordance with
			 accepted principles of scientific research.
			(8)SecretaryThe
			 term Secretary means the Secretary of Education.
			(9)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
			(10)Student with a
			 disabilityThe term student with a disability means
			 a student who is a child with a disability, as defined in section 602 of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1401).
			IMiddle grades
			 improvement
			101.PurposesThe purposes of this title are to—
				(1)improve middle
			 grades student academic achievement and prepare students for rigorous high
			 school course work, postsecondary education, independent living, and
			 employment;
				(2)ensure that
			 curricula and student supports for middle grades education align with the
			 curricula and student supports provided for elementary and high school
			 grades;
				(3)provide resources
			 to State educational agencies and local educational agencies to collaboratively
			 develop school improvement plans in order to deliver support and technical
			 assistance to schools serving students in the middle grades; and
				(4)increase the
			 capacity of States and local educational agencies to develop effective,
			 sustainable, and replicable school improvement programs and models and
			 evidence-based or, when available, scientifically valid student interventions
			 for implementation by schools serving students in the middle grades.
				102.Formula grants
			 to State educational agencies for middle grades improvement
				(a)In
			 generalFrom amounts appropriated under section 107, the
			 Secretary shall make grants under this title for a fiscal year to each State
			 educational agency for which the Secretary has approved an application under
			 subsection (f) in an amount equal to the allotment determined for such agency
			 under subsection (c) for such fiscal year.
				(b)ReservationsFrom
			 the total amount made available to carry out this title for a fiscal year, the
			 Secretary—
					(1)shall reserve not
			 more than 1 percent for the Secretary of the Interior (on behalf of the Bureau
			 of Indian Affairs) and the outlying areas for activities carried out in
			 accordance with this section;
					(2)shall reserve 1
			 percent to evaluate the effectiveness of this title in achieving the purposes
			 of this title and ensuring that results are peer-reviewed and widely
			 disseminated, which may include hiring an outside evaluator; and
					(3)shall reserve 5
			 percent for technical assistance and dissemination of best practices in middle
			 grades education to States and local educational agencies.
					(c)Amount of State
			 allotments
					(1)In
			 generalExcept as provided in paragraph (2), of the total amount
			 made available to carry out this title for a fiscal year and not reserved under
			 subsection (b), the Secretary shall allot such amount among the States in
			 proportion to the number of children, aged 5 to 17, who reside within the State
			 and are from families with incomes below the poverty line for the most recent
			 fiscal year for which satisfactory data are available, compared to the number
			 of such individuals who reside in all such States for that fiscal year,
			 determined in accordance with section 1124(c)(1)(A) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)).
					(2)Minimum
			 allotmentsNo State educational agency shall receive an allotment
			 under this subsection for a fiscal year that is less than
			 1/2 of 1 percent of the amount made available to carry out
			 this title for such fiscal year.
					(d)Special
			 ruleFor any fiscal year for which the funds appropriated to
			 carry out this title are less that $500,000,000, the Secretary is authorized to
			 award grants to State educational agencies, on a competitive basis, rather than
			 as allotments described in this section, to enable such agencies to award
			 subgrants under section 104 on a competitive basis.
				(e)Reallotment
					(1)Failure to
			 apply; application not approvedIf any State educational agency
			 does not apply for an allotment under this title for a fiscal year, or if the
			 application from the State educational agency is not approved, the Secretary
			 shall reallot the amount of the State's allotment to the remaining States in
			 accordance with this section.
					(2)Unused
			 fundsThe Secretary may reallot any amount of an allotment to a
			 State if the Secretary determines that the State will be unable to use such
			 amount within 2 years of such allotment. Such reallotments shall be made on the
			 same basis as allotments are made under subsection (c).
					(f)ApplicationIn
			 order to receive a grant under this title, a State educational agency shall
			 submit an application to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may reasonably require,
			 including a State middle grades improvement plan described in section
			 103(a)(4).
				(g)Peer review and
			 selectionThe Secretary—
					(1)shall establish a
			 peer-review process to assist in the review and approval of proposed State
			 applications;
					(2)shall appoint
			 individuals to participate in the peer-review process who are educators and
			 experts in identifying, evaluating, and implementing effective education
			 programs and practices (including the areas of teaching and learning,
			 educational standards and assessments, school improvement, and academic and
			 behavioral supports for middle grades students), which individuals may include
			 recognized exemplary middle grades teachers and middle grades principals who
			 have been recognized at the State or national level for exemplary work or
			 contributions to the field;
					(3)shall ensure that
			 States are given the opportunity to receive timely feedback, and to interact
			 with peer-review panels, in person or via electronic communication, on issues
			 that need clarification during the peer-review process;
					(4)shall approve a
			 State application submitted under this title not later than 120 days after the
			 date of submission of the application unless the Secretary determines that the
			 application does not meet the requirements of this title;
					(5)may not decline to
			 approve a State's application before—
						(A)offering the State
			 an opportunity to revise the State's application;
						(B)providing the
			 State with technical assistance in order to submit a successful application;
			 and
						(C)providing a
			 hearing to the State; and
						(6)shall direct the
			 Inspector General of the Department of Education to—
						(A)review final
			 determinations reached by the Secretary to approve or deny State
			 applications;
						(B)analyze the
			 consistency of the process used by peer-review panels in reviewing and
			 recommending to the Secretary approval or denial of such State applications;
			 and
						(C)report the
			 findings of this review and analysis to Congress.
						103.State plan;
			 authorized activities
				(a)Mandatory
			 activities
					(1)In
			 generalA State educational agency that receives a grant under
			 this title shall use the grant funds—
						(A)to prepare and
			 implement the needs analysis and middle grades improvement plan, as described
			 in paragraphs (3) and (4), of such agency;
						(B)to make subgrants
			 to eligible local educational agencies or eligible entities under section 104;
			 and
						(C)to assist eligible
			 local educational agencies and eligible entities, when determined necessary by
			 the State educational agency or at the request of an eligible local educational
			 agency or eligible entity, in designing a comprehensive schoolwide improvement
			 plan and carrying out the activities under section 104.
						(2)Funds for
			 subgrantsA State educational agency that receives a grant under
			 this title shall use not less than 80 percent of the grant funds to make
			 subgrants to eligible local educational agencies or eligible entities under
			 section 104.
					(3)Middle grades
			 needs analysis
						(A)In
			 generalA State educational agency that receives a grant under
			 this title shall enter into a contract, or similar formal agreement, to work
			 with entities such as national and regional comprehensive centers (as described
			 in section 203 of the Educational Technical Assistance Act of 2002 (20 U.S.C.
			 9602)), institutions of higher education, or nonprofit organizations with
			 demonstrated expertise in high-quality middle grades reform, to prepare a plan
			 that analyzes how to strengthen the programs, practices, and policies of the
			 State in supporting students in the middle grades, including the factors, such
			 as local implementation, that influence variation in the effectiveness of such
			 programs, practices, and policies.
						(B)Preparation of
			 planIn preparing the plan under subparagraph (A), the State
			 educational agency shall examine policies and practices of the State, and of
			 local educational agencies within the State, affecting—
							(i)middle grades
			 curriculum instruction and assessment;
							(ii)education
			 accountability and data systems;
							(iii)teacher quality
			 and equitable distribution; and
							(iv)interventions
			 that support learning in school.
							(4)Middle grades
			 improvement plan
						(A)In
			 generalA State educational agency that receives a grant under
			 this title shall develop a middle grades improvement plan that—
							(i)shall be a
			 statewide plan to improve student academic achievement in the middle grades,
			 based on the needs analysis described in paragraph (3); and
							(ii)describes what
			 students are required to know and do to successfully—
								(I)complete the
			 middle grades; and
								(II)make the
			 transition to succeed in academically rigorous high school coursework that
			 prepares students for college, independent living, and employment.
								(B)Plan
			 componentsA middle grades improvement plan described in
			 subparagraph (A) shall also describe how the State educational agency will do
			 each of the following:
							(i)(I)Ensure that the
			 curricula and assessments for middle grades education are aligned with high
			 school curricula and assessments and prepare students to take challenging high
			 school courses and successfully engage in postsecondary education; and
								(II)ensure coordination, where applicable,
			 with the activities carried out through grants for P–16 education alignment
			 under section 6401(c)(1) of the America COMPETES Act (20 U.S.C.
			 9871(c)(1)).
								(ii)Ensure that
			 professional development is provided to school leaders, teachers, and other
			 school personnel in—
								(I)addressing the
			 needs of diverse learners, including students with disabilities and English
			 language learners;
								(II)using
			 challenging and relevant research-based best practices and curricula;
			 and
								(III)using data to
			 inform instruction.
								(iii)Identify and
			 disseminate information on effective schools and instructional strategies for
			 middle grades students based on high-quality research.
							(iv)Include specific
			 provisions for students most at risk of not graduating from secondary school,
			 including English language learners and students with disabilities.
							(v)Provide technical
			 assistance to eligible entities to develop and implement their early warning
			 indicator and intervention systems, as described in section
			 104(d)(2)(D).
							(vi)Define a set of
			 comprehensive school performance indicators that shall be used, in addition to
			 the indicators used to determine adequate yearly progress, as defined in
			 section 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)), to evaluate school performance, and guide the school
			 improvement process, such as—
								(I)student attendance
			 and absenteeism;
								(II)earned on-time
			 promotion rates from grade to grade;
								(III)percentage of
			 students failing a mathematics, reading or language arts, or science course, or
			 failing 2 or more of any courses;
								(IV)teacher quality
			 and attendance measures;
								(V)in-school and
			 out-of-school suspension or other measurable evidence of at-risk behavior;
			 and
								(VI)additional
			 indicators proposed by the State educational agency, and approved by the
			 Secretary pursuant to the peer-review process described in section
			 102(g).
								(vii)Ensure that such
			 plan is coordinated with State activities to turn around other schools in need
			 of improvement, including State activities to improve high schools and
			 elementary schools.
							(b)Permissible
			 activitiesA State educational agency that receives a grant under
			 this title may use the grant funds to—
					(1)develop and
			 encourage collaborations among researchers at institutions of higher education,
			 State educational agencies, educational service agencies (as defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)),
			 local educational agencies, and nonprofit organizations with demonstrated
			 expertise in high quality middle grades interventions, to expand the use of
			 effective practices in the middle grades and to improve middle grades
			 education;
					(2)support local
			 educational agencies in implementing effective middle grades practices, models,
			 and programs that—
						(A)are
			 evidence-based or, when available, scientifically valid; and
						(B)lead to improved
			 student academic achievement;
						(3)support
			 collaborative communities of middle grades teachers, administrators, and
			 researchers in creating and sustaining informational databases to disseminate
			 results from rigorous research on effective practices and programs for middle
			 grades education; and
					(4)increase middle
			 grades student support services, such as school counseling on the transition to
			 high school and planning for entry into postsecondary education and the
			 workforce.
					104.Competitive
			 subgrants to improve low-performing middle grades
				(a)In
			 generalA State educational agency that receives a grant under
			 this title shall make competitive subgrants to eligible local educational
			 agencies and eligible entities to enable the eligible local educational
			 agencies and eligible entities to improve low-performing middle grades in
			 schools served by the agencies or entities.
				(b)PrioritiesIn
			 making subgrants under subsection (a), a State educational agency shall give
			 priority to eligible local educational agencies or eligible entities based
			 on—
					(1)the respective
			 populations of children described in section 102(c)(1) served by the eligible
			 local educational agencies participating in the subgrant application process;
			 and
					(2)the respective
			 populations of children served by the participating eligible local educational
			 agencies who attend eligible schools.
					(c)ApplicationAn
			 eligible local educational agency or eligible entity that desires to receive a
			 subgrant under subsection (a) shall submit an application to the State
			 educational agency at such time, in such manner, and accompanied by such
			 information as the State educational agency may reasonably require,
			 including—
					(1)a
			 comprehensive schoolwide improvement plan described in subsection (d);
					(2)a
			 description of how activities described in such plan will be coordinated with
			 activities specified in plans for schoolwide programs under section 1114 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314) and school
			 improvement plans required under section 1116(b)(3) of such Act (20 U.S.C.
			 6316(b)(3)); and
					(3)a
			 description of how activities described in such plan will be complementary to,
			 and coordinated with, school improvement activities for elementary schools and
			 high schools in need of improvement that serve the same students within the
			 participating local educational agency.
					(d)Comprehensive
			 schoolwide improvement planAn eligible local educational agency
			 or eligible entity that desires to receive a subgrant under subsection (a)
			 shall develop a comprehensive schoolwide improvement plan for the middle grades
			 that shall—
					(1)include the
			 information described in subsection (c)(2);
					(2)describe how the
			 eligible local educational agency or eligible entity will—
						(A)identify eligible
			 schools;
						(B)ensure that funds
			 go to the highest priority eligible schools first, based on the eligible
			 schools' populations of children described in section 102(c)(1);
						(C)use funds to
			 improve the academic achievement of all students, including English language
			 learners and students with disabilities, in eligible schools;
						(D)implement an
			 early warning indicator and intervention system to alert schools when students
			 begin to exhibit outcomes or behaviors that indicate the student is at
			 increased risk for low academic achievement or is unlikely to progress to
			 secondary school graduation, and to create a system of evidence-based
			 interventions to be used by schools to effectively intervene, by—
							(i)identifying and
			 analyzing, such as through the use of longitudinal data of past cohorts of
			 students, the academic and behavioral indicators in the middle grades that most
			 reliably predict dropping out of high school, such as attendance, behavior
			 measures (including suspensions, officer referrals, or conduct marks), academic
			 performance in core courses, and earned on-time promotion from
			 grade-to-grade;
							(ii)analyzing
			 student progress and performance on the indicators identified under clause (i)
			 to guide decisionmaking;
							(iii)analyzing
			 academic indicators to determine whether students are on track to graduate on
			 time, and developing appropriate evidence-based intervention; and
							(iv)identifying or
			 developing a mechanism for regularly collecting and reporting—
								(I)student-level
			 data on the indicators identified under clause (i);
								(II)student-level
			 progress and performance, as described in clause (ii);
								(III)student-level
			 data on the indicators described in clause (iii); and
								(IV)information
			 about the impact of interventions on student outcomes and progress;
								(E)increase academic
			 rigor and foster student engagement to ensure students are entering high school
			 prepared for success in a rigorous college-ready curriculum, including a
			 description of how such readiness will be measured;
						(F)implement a
			 systemic transition plan for all students and encourage collaboration among
			 elementary grades, middle grades, and high school grades; and
						(G)provide evidence
			 that the strategies, programs, supports, and instructional practices proposed
			 under the schoolwide improvement plan are new and have not been implemented
			 before by the eligible local educational agency or eligible entity; and
						(3)provide evidence
			 of an ongoing commitment to sustain the plan for a period of not less than 4
			 years.
					(e)Review and
			 selection of subgrantsIn making subgrants under subsection (a),
			 the State educational agency shall—
					(1)establish a
			 peer-review process to assist in the review and approval of applications under
			 subsection (c); and
					(2)appoint
			 individuals to participate in the peer-review process who are educators and
			 experts in identifying, evaluating, and implementing effective education
			 programs and practices, including areas of teaching and learning, educational
			 standards and assessments, school improvement, and academic and behavioral
			 supports for middle grades students, including recognized exemplary middle
			 grades teachers and principals who have been recognized at the State or
			 national level for exemplary work or contributions to the field.
					(f)Revision of
			 subgrantsIf a State educational agency, using the peer-review
			 process described in subsection (e), determines that an application for a grant
			 under subsection (a) does not meet the requirements of this title, the State
			 educational agency shall notify the eligible local educational agency or
			 eligible entity of such determination and the reasons for such determination,
			 and offer—
					(1)the eligible local
			 educational agency or eligible entity an opportunity to revise and resubmit the
			 application; and
					(2)technical
			 assistance to the eligible local educational agency or eligible entity, by the
			 State educational agency or a nonprofit organization with demonstrated
			 expertise in high quality middle grades interventions, to revise the
			 application.
					(g)Mandatory uses
			 of fundsAn eligible local educational agency or eligible entity
			 that receives a subgrant under subsection (a) shall carry out the
			 following:
					(1)Align the
			 curricula for grades kindergarten through 12 for schools within the local
			 educational agency to improve transitions from elementary grades to middle
			 grades to high school grades.
					(2)In each eligible
			 school served by the eligible local educational agency receiving or
			 participating in the subgrant:
						(A)Align the
			 curricula for all grade levels within eligible schools to improve grade to
			 grade transitions.
						(B)Implement
			 evidence-based or, when available, scientifically valid instructional
			 strategies, programs, and learning environments that meet the needs of all
			 students and ensure that school leaders and teachers receive professional
			 development on the use of these strategies.
						(C)Ensure that school
			 leaders, teachers, pupil service personnel, and other school staff understand
			 the developmental stages of adolescents in the middle grades and how to deal
			 with those stages appropriately in an educational setting.
						(D)Implement
			 organizational practices and school schedules that allow for effective
			 leadership, collaborative staff participation, effective teacher teaming, and
			 parent and community involvement.
						(E)Create a more
			 personalized and engaging learning environment for middle grades students by
			 developing a personal academic plan for each student and assigning not less
			 than 1 adult to help monitor student progress.
						(F)Provide all
			 students with information and assistance about the requirements for high school
			 graduation, college admission, and career success.
						(G)Utilize data from
			 an early warning indicator and intervention system described in subsection
			 (d)(2)(D) to identify struggling students and assist the students as the
			 students transition from elementary school to middle grades to high
			 school.
						(H)Implement academic
			 supports and effective and coordinated additional assistance programs to ensure
			 that students have a strong foundation in reading, writing, mathematics, and
			 science skills.
						(I)Implement
			 evidence-based or, when available, scientifically valid schoolwide programs and
			 targeted supports to promote positive academic outcomes, such as increased
			 attendance rates and the promotion of physical, personal, and social
			 development.
						(J)Develop and use
			 effective formative assessments to inform instruction.
						(h)Permissible uses
			 of fundsAn eligible local educational agency or eligible entity
			 that receives a subgrant under subsection (a) may use the subgrant funds to
			 carry out the following:
					(1)Implement extended
			 learning opportunities in core academic areas including more instructional time
			 in literacy, mathematics, science, history, and civics in addition to
			 opportunities for language instruction and understanding other cultures and the
			 arts.
					(2)Provide
			 evidence-based professional development activities with specific benchmarks to
			 enable teachers and other school staff to appropriately monitor academic and
			 behavioral progress of, and modify curricula and implement accommodations and
			 assistive technology services for, students with disabilities, consistent with
			 the students' individualized education programs under section 614(d) of the
			 Individuals with Disabilities Education Act (20 U.S.C. 1414(d)).
					(3)Employ and use
			 instructional coaches, including literacy, mathematics, and English language
			 learner coaches.
					(4)Provide
			 professional development for content-area teachers on working effectively with
			 English language learners and students with disabilities, as well as
			 professional development for English as a second language educators, bilingual
			 educators, and special education personnel.
					(5)Encourage and
			 facilitate the sharing of data among elementary grades, middle grades, high
			 school grades, and postsecondary educational institutions.
					(6)Create
			 collaborative study groups composed of principals or middle grades teachers, or
			 both, among eligible schools within the eligible local educational agency
			 receiving or participating in the subgrant, or between such eligible local
			 educational agency and another local educational agency, with a focus on
			 developing and sharing methods to increase student learning and academic
			 achievement.
					(i)Planning
			 subgrants
					(1)In
			 generalIn addition to the subgrants described in subsection (a),
			 a State educational agency may (without regard to the preceding provisions of
			 this section) make planning subgrants, and provide technical assistance, to
			 eligible local educational agencies and eligible entities that have not
			 received a subgrant under subsection (a) to assist the local educational
			 agencies and eligible entities in meeting the requirements of subsections (c)
			 and (d).
					(2)Amount and
			 durationEach subgrant under this subsection shall be in an
			 amount of not more than $100,000 and shall be for a period of not more than 1
			 year in duration.
					105.Duration of
			 grants; supplement not supplant
				(a)Duration of
			 grants
					(1)In
			 generalExcept as provided in paragraph (2), grants under this
			 title and subgrants under section 104(a) may not exceed 3 years in
			 duration.
					(2)Renewals
						(A)In
			 generalGrants and subgrants under this title may be renewed in
			 2-year increments.
						(B)ConditionsIn
			 order to be eligible to have a grant or subgrant renewed under this paragraph,
			 the grant or subgrant recipient shall demonstrate, to the satisfaction of the
			 granting entity, that—
							(i)the
			 recipient has complied with the terms of the grant or subgrant, including by
			 undertaking all required activities; and
							(ii)during the period
			 of the grant or subgrant, there has been significant progress in—
								(I)student academic
			 achievement, as measured by the annual measurable objectives established
			 pursuant to section 1111(b)(2)(C)(v) of the Elementary and Secondary Education
			 Act (20 U.S.C. 6311(b)(2)(C)(v)); and
								(II)other key risk
			 factors such as attendance and on-time promotion.
								(b)Federal funds To
			 supplement, not supplant, non-Federal funds
					(1)In
			 generalA State educational agency, eligible local educational
			 agency, or eligible entity shall use Federal funds received under this title
			 only to supplement the funds that would, in the absence of such Federal funds,
			 be made available from non-Federal sources for the education of pupils
			 participating in programs assisted under this title, and not to supplant such
			 funds.
					(2)Special
			 ruleNothing in this title shall be construed to authorize an
			 officer, employee, or contractor of the Federal Government to mandate, direct,
			 limit, or control a State, local educational agency, or school's specific
			 instructional content, academic achievement standards and assessments,
			 curriculum, or program of instruction.
					106.Evaluation and
			 reporting
				(a)EvaluationNot
			 later than 180 days after the date of enactment of this Act, and annually
			 thereafter for the period of the grant, each State receiving a grant under this
			 title shall—
					(1)conduct an
			 evaluation of the State's progress regarding the impact of the changes made to
			 the policies and practices of the State in accordance with this title,
			 including—
						(A)a description of
			 the specific changes made, or in the process of being made, to policies and
			 practices as a result of the grant;
						(B)a discussion of
			 any barriers hindering the identified changes in policies and practices, and
			 implementations strategies to overcome such barriers;
						(C)evidence of the
			 impact of changes to policies and practices on behavior and actions at the
			 local educational agency and school level; and
						(D)evidence of the
			 impact of the changes to State and local policies and practices on improving
			 measurable learning gains by middle grades students;
						(2)use the results of
			 the evaluation conducted under paragraph (1) to adjust the policies and
			 practices of the State as necessary to achieve the purposes of this title;
			 and
					(3)submit the results
			 of the evaluation to the Secretary.
					(b)AvailabilityThe
			 Secretary shall make the results of each State's evaluation under subsection
			 (a) available to other States and local educational agencies.
				(c)Local
			 educational agency reportingOn an annual basis, each eligible
			 local educational agency and eligible entity receiving a subgrant under section
			 104(a) shall report to the State educational agency and to the public
			 on—
					(1)the performance on
			 the school performance indicators (as described in section 103(a)(4)(B)(vi))
			 for each eligible school served by the eligible local educational agency or
			 eligible entity, in the aggregate and disaggregated by the subgroups described
			 in section 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)); and
					(2)the use of funds
			 by the eligible local educational agency or eligible entity and each such
			 school.
					(d)State
			 educational agency reportingOn an annual basis, each State
			 educational agency receiving grant funds under this title shall report to the
			 Secretary and to the public on—
					(1)the performance of
			 eligible schools in the State, based on the school performance indicators
			 described in section 103(a)(4)(B)(vi), in the aggregate and disaggregated by
			 the subgroups described in section 1111(b)(2)(C)(v)(II) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II)); and
					(2)the use of the
			 funds by each eligible local educational agency in the State and by each
			 eligible school.
					(e)Report to
			 CongressEvery 2 years, the Secretary shall report to the public
			 and to Congress—
					(1)a
			 summary of the State reports under subsection (d); and
					(2)the use of funds
			 by each State under this title.
					107.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title $1,000,000,000 for fiscal
			 year 2010 and such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
			IIResearch
			 recommendations
			201.PurposeThe purpose of this title is to facilitate
			 the generation, dissemination, and application of research needed to identify
			 and implement effective practices that lead to continual student learning and
			 high academic achievement in the middle grades.
			202.Research
			 recommendations
				(a)Study on
			 promising practices
					(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall enter into a contract with the Center for
			 Education of the National Academies to study and identify promising practices
			 for the improvement of middle grades education.
					(2)Content of
			 studyThe study described in paragraph (1) shall identify
			 promising practices currently being implemented for the improvement of middle
			 grades education. The study shall be conducted in an open and transparent way
			 that provides interim information to the public about criteria being used to
			 identify—
						(A)promising
			 practices;
						(B)the practices that
			 are being considered; and
						(C)the kind of
			 evidence needed to document effectiveness.
						(3)ReportThe
			 contract entered into pursuant to this subsection shall require that the Center
			 for Education of the National Academies submit to the Secretary, the Committee
			 on Health, Education, Labor, and Pensions of the Senate, and the Committee on
			 Education and Labor of the House of Representatives a final report regarding
			 the study conducted under this subsection not later than 1 year after the date
			 of the commencement of the contract.
					(4)PublicationThe
			 Secretary shall make public and post on the website of the Department of
			 Education the findings of the study conducted under this subsection.
					(b)Synthesis study
			 of effective teaching and learning in middle grades
					(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall enter into a contract with the Center for
			 Education of the National Academies to review existing research on middle
			 grades education, and on factors that might lead to increased effectiveness and
			 enhanced innovation in middle grades education.
					(2)Content of
			 studyThe study described in paragraph (1) shall review research
			 on education programs, practices, and policies, as well as research on the
			 cognitive, social, and emotional development of children in the middle grades
			 age range, in order to provide an enriched understanding of the factors that
			 might lead to the development of innovative and effective middle grades
			 programs, practices, and policies. The study shall focus on—
						(A)the areas of
			 curriculum, instruction, and assessment (including additional supports for
			 students who are below grade level in reading, writing, mathematics, and
			 science, and the identification of students with disabilities) to better
			 prepare all students for subsequent success in high school, college, and
			 cognitively challenging employment;
						(B)the quality of,
			 and supports for, the teacher workforce;
						(C)aspects of student
			 behavioral and social development, and of social interactions within schools
			 that affect the learning of academic content;
						(D)the ways in which
			 schools and local educational agencies are organized and operated that may be
			 linked to student outcomes;
						(E)how development
			 and use of early warning indicator and intervention systems can reduce risk
			 factors for dropping out of school and low academic achievement; and
						(F)identification of
			 areas where further research and evaluation may be needed on these topics to
			 further the development of effective middle grades practices.
						(3)ReportThe
			 contract entered into pursuant to this subsection shall require that the Center
			 for Education of the National Academies submit to the Secretary, the Committee
			 on Health, Education, Labor, and Pensions of the Senate, and the Committee on
			 Education and Labor of the House of Representatives a final report regarding
			 the study conducted under this subsection not later than 2 years after the date
			 of commencement of the contract.
					(4)PublicationThe
			 Secretary shall make public and post on the website of the Department of
			 Education the findings of the study conducted under this subsection.
					(c)Other
			 activitiesThe Secretary shall carry out each of the
			 following:
					(1)Create a national
			 clearinghouse, in coordination with entities such as What Works and the Doing
			 What Works Clearinghouses, for research in best practices in the middle grades
			 and in the approaches that successfully take those best practices to scale in
			 schools and local educational agencies.
					(2)Create a national
			 middle grades database accessible to educational researchers, practitioners,
			 and policymakers that identifies school, classroom, and system-level factors
			 that facilitate or impede student academic achievement in the middle
			 grades.
					(3)Require the
			 Institute of Education Sciences to develop a strand of field-initiated and
			 scientifically valid research designed to enhance performance of schools
			 serving middle grades students, and of middle grades students who are most at
			 risk of educational failure, which may be coordinated with the regional
			 educational laboratories established under section 174 of the Education
			 Sciences Reform Act of 2002 (20 U.S.C. 9564), institutions of higher education,
			 agencies recognized for their research work that has been published in
			 peer-reviewed journals, and organizations that have such regional educational
			 laboratories. Such research shall target specific issues such as—
						(A)effective
			 practices for instruction and assessment in mathematics, science, technology,
			 and literacy;
						(B)academic
			 interventions for adolescent English language learners;
						(C)school improvement
			 programs and strategies for closing the academic achievement gap;
						(D)evidence-based or,
			 when available, scientifically valid professional development planning targeted
			 to improve pedagogy and student academic achievement;
						(E)the effects of
			 increased learning or extended school time in the middle grades; and
						(F)the effects of
			 decreased class size or increased instructional and support staff.
						(4)Strengthen the
			 work of the existing national research and development centers under section
			 133(c) of the Education Sciences Reform Act of 2002 (20 U.S.C. 9533(c)), as of
			 the date of enactment of this Act, by adding an educational research and
			 development center dedicated to addressing—
						(A)curricular,
			 instructional, and assessment issues pertinent to the middle grades (such as
			 mathematics, science, technological fluency, the needs of English language
			 learners, and students with disabilities);
						(B)comprehensive
			 reforms for low-performing middle grades; and
						(C)other topics
			 pertinent to improving the academic achievement of middle grades
			 students.
						(5)Provide grants to
			 nonprofit organizations, for-profit organizations, institutions of higher
			 education, and others to partner with State educational agencies and local
			 educational agencies to develop, adapt, or replicate effective models for
			 turning around low-performing middle grades.
					203.Authorization
			 of appropriations; reservations
				(a)AuthorizationThere
			 are authorized to be appropriated to carry out this title $100,000,000 for
			 fiscal year 2010 and such sums as may be necessary for each of the 5 succeeding
			 fiscal years.
				(b)ReservationsFrom
			 the total amount made available to carry out this title, the Secretary shall
			 reserve—
					(1)2.5 percent for
			 the studies described in subsections (a) and (b) of section 202;
					(2)5
			 percent for the clearinghouse described in section 202(c)(1);
					(3)5
			 percent for the database described in section 202(c)(2);
					(4)42.5 percent for
			 the activities described in section 202(c)(3);
					(5)15 percent for the
			 activities described in section 202(c)(4); and
					(6)30 percent for the
			 activities described in section 202(c)(5).
					
